--�   --        Case 3:21-cv-00047-RGJ Document 1 Filed 01/26/21 Page 1 of 9 PageID #: 1




                                        UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF KENTUCKY
                                                  (Louisville)


           BMO HARRIS BANK N.A.,
                                                        Case No.    ?> : '2..\-C..'I-41- R C:iJ
                          Plaintiff,

           v.                                                                      FILED
                                                                                 JAMES J. VILT, CLERK
           MUKHLIS MAMEDOV, ZAMIRA
           MAMEDOVA and PYRAMID
                                                                                      JAN 2 6 2021
           TRANSPORT LLC,                                                        U.S. DISTRICT COURT
                                                                                WEST'N. DIST. KENTUCKY
                          Defendants.


                                   COMPLAINT FOR BREACH OF CONTRACT

                   Plaintiff BMO HARRIS BANK N.A. ("BHB"), for its Complaint for Breach of Contract

           against Defendants Mukhlis Mamedov ("Mukhlis"), Zamira Mamedova ("Zamira") and Pyramid

           Transport LLC ("PTL") alleges and states as follows:

                                                      PARTIES

                   I.    Plaintiff BHB is a corporation and national bank association with its principal

           place of business in Chicago with an office at 111 W. Monroe Street, Chicago, Illinois 60603.

                   2.     Mukhlis is an individual, whose address is located at 3504 Briarglen Lane,

           Louisville, Kentucky 40220. Mukhlis is domiciled, a resident and a citizen of the Western District

           of Kentucky for diversity purposes.

                   3.    PTL is a limited liability company organized and existing pursuant to the rules and

           laws of the State of Kentucky and has a principal place of business located at 3504 Briarglen

           Road, Louisville, Kentucky 40220, and as such, is within the Western District of Kentucky. PTL

           is owned one hundred percent by Zamira as the sole member. As such, its citizenship is that of

           Zamira, set forth below.
  Case 3:21-cv-00047-RGJ Document 1 Filed 01/26/21 Page 2 of 9 PageID #: 2




       4.      Zamira is an individual, whose address is located at 3504 Briarglen Lane,

Louisville, Kentucky 40220. Zamira is domiciled, a resident and a citizen of the Western District

ofKentucky for diversity purposes.

                                JURISDICTION AND VENUE

       5.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, as there

is diversity in citizenship and there is an amount in controversy that exceeds $75,000.

       6.      This judicial district is proper venue for this proceeding pursuant to 28 U.S.C.

§139l(b)(2), as the Defendants reside, live or do business in the Western District of Kentucky and

as a substantial part of the events giving rise to the cause of action, including signing of the

contracts at issue, occurred in the Western District of Kentucky.

                                        BACKGROUND

Loan and Securitv Agreement 1

       7.      On or about August 31, 2018, Mukhlis entered into a Loan & Security Agreement

(hereinafter "Agreement 1") with BHB in the total amount of $177,674.00, attached hereto as

Exhibit A, for the purchase of the following:

  Year Manufacturer        Model          Description         Serial Number
. 2016   VOLVO             VNL-    VNL-SERIES: VNL64T/730  4V4NC9EJXGN961130
                          SERIES SLPR 173"BBC CONV CAB SBA
                                        TRACTOR 6X4

       8.      Pursuant to Agreement 1, Mukhlis agreed to make monthly payments for the

purchase of the above Equipment (hereinafter "Equipment 1") beginning on or about November

1, 2016 for a term of 74 months.

       9.      Mukhlis used Equipment 1 at its address located at 3504 Briarglen Lane,

Louisville, Kentucky 40220.

       10.     Pursuant to Agreement 1, Mukhlis was obligated to pay a minimum monthly

payment of$2,401.00.
                                                 2
  Case 3:21-cv-00047-RGJ Document 1 Filed 01/26/21 Page 3 of 9 PageID #: 3




       11.     Pursuant to paragraph 5.1 of Agreement 1, entitled "Events of Default", Mukhlis

will be in default under the loan if "Debtor" fails to pay when due any amount owed by it to BHB

under this Agreement.

       12.     Pursuant to paragraph 5.2 of Agreement 1, entitled "Remedies," upon default by

Mukhlis, BHB may "declare the indebtedness hereunder to be immediately due and payable."

       13.     On or about July 1, 2020, Mukhlis defaulted under the terms of Agreement 1 by

failing to make the minimum monthly payment.

Loan and Securitv Agreement 2>,

       14.     On or about February 6, 2017, Mukhlis entered into a Loan & Security Agreement

(hereinafter "Agreement 2") with BHB in the total amount of $176,000.40, attached hereto as

Exhibit B, for the purchase of the following:

Year Manufacturer         Model        Description                          Serial Number
2016   VOLVO              VNL- VNL-SERIES: VNL64T/730 SLPR               4V4NC9EJ5GN962234
                         SERIES  173"BBC CONV CAB SBA
                                      TRACTOR 6X4

       15.     Pursuant to Agreement 2, Mukhlis agreed to make monthly payments for the

purchase of the above Equipment (hereinafter "Equipment 2") beginning on or about April 1,

2017 for a term of 72 months.

       16.     Mukhlis used Equipment 2 at its address located at 3504 Briarglen Lane,

Louisville, Kentucky 40220.

       17.     Pursuant to Agreement 2, Mukhlis was obligated to pay a minimum monthly

payment of $2,444.45.

       18.     Pursuant to paragraph 5.1 of Agreement 2, entitled "Events of Default", Mukhlis

will be in default under the loan if "Debtor" fails to pay when due any amount owed by it to BHB

under this Agreement.
                                                3
  Case 3:21-cv-00047-RGJ Document 1 Filed 01/26/21 Page 4 of 9 PageID #: 4




       19.    Pursuant to paragraph 5.2 of Agreement 2, entitled "Remedies," upon default by

Mukhlis, BHB may "declare the indebtedness hereunder to be immediately due and payable."

       20.    On or about July 1, 2020, Mukhlis defaulted under the terms of Agreement 2 by

failing to make the minimum monthly payment.

Loan and Security Agreement 3

       21.    On or about February 24, 2017, Mukhlis entered into a Loan & Security

Agreement (hereinafter "Agreement 3") with BHB in the total amount of $177,173.28, attached

hereto as Exhibit C, for the purchase ofthe following:

Year    Manufacturer       Model               Description                  Serial Number
2016      VOLVO            VNL-        VNL-SERIES: VNL64T/730            4V4NC9EJ4GN945943
                          SERIES       SLPR l 73"BBC CONV CAB
                                          SBA TRACTOR 6X4

       22.    Pursuant to Agreement 3, Mukhlis agreed to make monthly payments for the

purchase of the above Equipment (herein "Equipment 3") beginning on or about May 1, 2017 for

a term of 72 months.

       23.    Mukhlis used Equipment 3 at its address located at 3504 Briarglen Lane,

Louisville, Kentucky 40220.

       24.    Pursuant to Agreement 3, Mukhlis was obligated to pay a minimum monthly

payment of$2,460.74.

       25.    Pursuant to paragraph 5.1 of Agreement 3, entitled "Events of Default", Mukhlis

will be in default under the loan if "Debtor" fails to pay when due any amount owed by it to BHB

under this Agreement.

       26.    Pursuant to paragraph 5.2 of Agreement 3, entitled "Remedies," upon default by

Muk:hlis, BHB may "declare the indebtedness hereunder to be immediately due and payable."




                                               4
  Case 3:21-cv-00047-RGJ Document 1 Filed 01/26/21 Page 5 of 9 PageID #: 5




       27.     On or about July 1, 2020, Mukhlis defaulted under the terms of Agreement 3 by

failing to make the minimum monthly payment.

Loan Amortization Schedules

       28.     On or about April 30, 2020, BHB and Mukhlis executed a Modification

Agreement containing multiple Loan Amortization Schedules, attached hereto as Exhibit D,

incorporating a new payment schedule.

Continuing Guaranty - Zamira

       29.     Zamira executed a Continuing Guaranty ("the Zamira Guaranty") personally and

unconditionally guarantying her performance on all of Mukhlis' present and future liabilities,

obligations and indebtedness to BHB. A true and accurate copy of the Zamira Guaranty is

attached hereto as Exhibit E.

       30.     Pursuant to the Zamira Guaranty, Zamira agreed to the prompt payment and

performance of all obligations, liabilities and undertakings ofMukhlis to BHB.

       31.     Zamira, as personal guarantor of the debts of Mukhlis, has failed to cure the

default ofMukhlis.

Continuing Guaranties - PTL

       32.     PTL executed multiple Continuing Guaranties ("the PTL Guaranties") personally

and unconditionally guarantying their performance on all of Mukhlis' present and future

liabilities, obligations and indebtedness to BHB. True and accurate copies of the PTL Guaranties

are attached hereto as Exhibit F.

       33.     Pursuant to the PTL Guaranties, PTL agreed to the prompt payment and

performance of all obligations, liabilities and undertakings ofMukhlis to BHB.

       34.     PTL, as personal guarantor of the debts ofMukhlis, has failed to cure the default of

Mukhlis.

                                                5
  Case 3:21-cv-00047-RGJ Document 1 Filed 01/26/21 Page 6 of 9 PageID #: 6




    COUNT I: BREACH OF CONTRACT {LOAN AND SECURITY AGREEMENTS)

          35.     BHB incorporates by reference Paragraphs 1 through 34, as if set forth at length

herein.

          36.     BHB and Mukhlis entered into valid contracts (Agreements 1 through 3,

collectively the "Agreements") wherein Mukhlis agreed to make monthly payments to BHB for

use of Equipment 1 through 4 (collectively the "Equipment").

          37.     Mukhlis defaulted on the terms of the Agreements and therefore is in default for

failure to pay.

          38.     BHB sustained significant damages in the amount of $250,220.66 due to Mukhlis'

breach and default of the Agreements.

          WHEREFORE, Plaintiff, BMO Harris Bank N.A., demands the following relief against

Defendant Mukhlis Mamedov compensatory damages in the amount of $250,220.66, as well as

interest, reasonable attorneys' fees and costs; and such other relief as the Court may deem

equitable and just

                COUNT II: BREACH OF CONTRACT (CONTINUING GUARANTY)

          39.     Plaintiff incorporates by reference Paragraphs 1 through 38, as if set forth at length

herein.

          40.     The Zamira Guaranty represents a contractual agreement between BHB and

Zamira.

          41.     By executing the Zamira Guaranty, Zamira guarantied the repayment of all

amounts due under the Agreements and expressly agreed, and is obligated, to pay BHB's

reasonable attorney fees and costs of any action upon his default.

          WHEREFORE, Plaintiff, BMO Harris N.A., demands judgment against Defendant



                                                    6
  Case 3:21-cv-00047-RGJ Document 1 Filed 01/26/21 Page 7 of 9 PageID #: 7




Zamira Mamedova in the amount of $250,220.66, as well as reasonable attorney fees and costs

and such other relief as the court may deem equitable and just.

           COUNT III:BREACH OF CONTRACT (CONTINUING GUARANTIES)

          42.   Plaintiff incorporates by reference Paragraphs 1 through 41, as if set forth at length

herein.

          43.   The PTL Guaranties represent contractual agreements between BHB and PTL.

          44.   By executing the PTL Guaranties, PTL guarantied the repayment of all amounts

due under the Agreements and expressly agreed, and is obligated, to pay BHB's reasonable

attorney fees and costs of any action upon his default.

          WHEREFORE, Plaintiff, BMO Harris N.A., demands judgment against Defendant

Pyramid Transport LLC in the amount of $250,220.66, as well as reasonable attorney fees and

costs and such other relief as the court may deem equitable and just.

                                     COUNT IV:REPLEVIN

          45.   Plaintiff incorporates by reference Paragraphs 1 through 44, as if set forth at length

herein.

          46.   Pursuant to paragraph 5.2 of the Agreements, upon default by Mukhlis, BHB may

"exercise all of the rights and remedies of a secured party under the Uniform Commercial Code

and any other applicable laws, including the right to require Debtor to assemble the Equipment

and deliver it to Lender at a place to be designated by Lender and to enter any premises where the

Equipment may be without judicial process and take possession thereof."

          47.   BHB has notified Mukhlis of its intention to exercise its right to repossess the

Equipment pursuant to the terms of the Agreements.

          48.   In response, Mukhlis has refused, and continues to refuse BHB access to the

Equipment. ,Mukhlis is denying BHB access to the following unrecovered Equipment:

                                                  7
   Case 3:21-cv-00047-RGJ Document 1 Filed 01/26/21 Page 8 of 9 PageID #: 8




Year        Manufacturer       Model              Description                   Serial }'furn ber
2016          VOLVO            VNL-        VNL-SERIES: VNL64T/730            4V4NC9EJXGN961130
                              SERIES       SLPR 173"BBC CONV CAB
                                              SBA TRACTOR 6X4
                                                                         I




2016          VOLVO            VNL-        VNL-SERIES: VNL64T/730            4V4NC9EJ5GN962234
                              SERIES       SLPR 173"BBC CONV CAB
                                              SBA TRACTOR 6X4
2016          VOLVO            VNL-        VNL-SERIES: VNL64T/730            4V4NC9EJ4GN945943
                              SERIES       SLPR 173"BBC CONV CAB
                                              SBA TRACTOR 6X4

        49.       Mukhlis defaulted on the terms of the Agreements and therefore is in default for

failure to pay.

        50.       Plaintiffs interest therein will be adversely affected by the continued use by the

Defendants of the Equipment due to wear and tear as well as depreciation.

        WHEREFORE, Plaintiff, BMO Harris Bank N.A., demands the following relief against

Defendants, Mukhlis and Zamira, a judgment in favor of the Plaintiff and against the Defendants

for possession of the Equipment; and an award of attorneys' fees and costs as provided for by

written agreement, and reasonable costs, and such other relief, as the Court may deem equitable

and just.

Date: January 13, 2021                         WONG FLEMING, P.C.
                                               Attor ysforl' nt/ffBMO Harris Bank NA.
                                                    �":     r

                                               By: =====aa"==s#F===========




                                                  8
    5                 Case 3:21-cv-00047-RGJ Document 1 Filed 01/26/21 Page 9 of 9 PageID #: 9
    �·
             �
             a>
             .s;;.
     C:
    OJ

    ·a.
-
             Q)
     C.      .0
    :.2      ..!!!
              C:
     :,)      C)

     �
     0
             ·a
              C.
    -�a
>
     �
     co
    .s;;.
             ©
               cn
               Cl>



               a
               Ql
                                                                               Q)
     Cl        ><
              I.LI
     :::,
      e
     -5
     �
     co
      E
               -
               -0


                0
                                        ORIGIN ID:PRIA
                                        ANJU AGGARWAL
                                        WONG FLEMING, P C.
                                                            (609) 951-9520                 SHIP DATE: 13JAN21
                                                                                           ACTWGT: 1.00 LB
                                                                                           CAD: 7795088/INET4280
      a         0.
                                        821 ALEXANDER ROAD
                 C:                     SUITE 200 ·
                                        PRINCETON, NJ 08543                                BILL SENDER
                 C)
       0
       u        �                       UNITED STATES US
        a5
        en                             rn CLERK'S OFFICE
      �
                                           601 W. BROADWAY, ROOM 106
                                           GENE SNYDERUNITED STATES COURTHOUS
                                           LOUISVILLE KY 40202
                                        1��9) 951-9520                  REF 26200ffi1
                                       · PO                                        DEPT:
                               �
                           I   �
                                OJ
                               ..J
                                :5
                               §?.
                               c
                               &'
                               <iiCl
                               OJ
                               C:
                               OJ
                               �
                                0.
                               :c
                               (/)
                                X
                               w
                               -0
                                                                                            THU -14 JAN 10:30A
                                Q)
                               LL
                                                                                           PRIORITY OVERNIGHT
                                       ,��� 1   7726 1467 1240
                                                                                                                 40202
                                       XH LOU.A                                                          KY-US     SDF




                               ....
                                                                                                         ---




                                        - -----�-��-1.: •
